AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                Paelofl



                                    UNITED STATES DISTRICT COU T                                            FILED
                                               SOUTHERN DISTRICT OF CALIFORNIA                              NOV 1 3 2018
                                                                                                                            vµ
                     United States of America                                JUDGMENT IN A <;::RJMIJY~ln1~ COURT
                                v.                                           (For Offenses Committed ~8~effi~~;[S\8(lj: CALIFORNIA
                                                                                                     BY                    DEPUTY
                        Manuel Mata-Santos                                   Case Nwnber: 3:       -mJ-

                                                                            Jeremy Delicino
                                                                            Defendant's Attorney


REGISTRATION NO. 81868408

THE DEFENDANT:
 l2'J pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                       Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                             1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 15 DAYS

  l2'J Assessment: $10 WAIVED                 l2'J Fine: WAIVED
l2'J Court recommends USMS, ICE or DHS or other arresting agency return all property and all docwnents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant1s economic circwnstances.

                                                                          Thursday, November 8, 2018
                                                                          Date oflmposition of Sentence



                                                                                      BLE CLINTON E. AVERITTE
                                                                                     STATES MAGISTRATE JUDGE


                                                                                                           3:18-mj-22659-CEA
